634 P.2d 289 (1981)
54 Or.App. 164
STATE of Oregon, ex rel. State of California, ex rel. County of Santa Barbara, Respondent,
v.
Louis E. LAGOY, Jr., Appellant.
No. 25724; CA 19409.
Court of Appeals of Oregon.
Submitted on Record and Briefs April 14, 1981.
Decided October 5, 1981.
*290 Joseph E. Penna, Monmouth, filed the brief for appellant.
Dave Frohnmayer, Atty. Gen., John R. McCulloch, Jr., Sol. Gen., William F. Gary, Deputy Sol. Gen., and Patrick J. Stimac, Certified Law Student, Salem, filed the brief for respondent.
Before BUTTLER, P.J., and WARDEN and WARREN, JJ.
PER CURIAM.
In this proceeding brought under the Uniform Reciprocal Enforcement of Support Act (URESA), ORS ch. 110, father was ordered by the Oregon trial court to reimburse the State of California for past public assistance provided to his two minor children. The award covered the period from August, 1975, through March, 1977. The California court which dissolved the marriage of father and the children's mother on June 19, 1975, did not order support payments. Father appeals, contending URESA does not apply when there has been no California state court support order or decree. We disagree.
Under ORS 110.022(3), URESA applies whenever a duty of support "imposed or imposable by law" is found by an Oregon trial court "and includes * * * the duty to pay arrearages of support * * *." (Emphasis added.) There is no prerequisite that the sister state issue a support order. "[T]he URESA authorizes both the finding and the enforcement of duties of support which have not been previously established in another proceeding." Clarkston v. Bridge, 273 Or. 68, 539 P.2d 1094 (1975).
Affirmed.